
	
		I
		111th CONGRESS
		1st Session
		H. R. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require the Secretary of Education to conduct a study
		  and submit to Congress a report on methods for identifying and treating
		  children with dyslexia in kindergarten through third grade.
	
	
		1.Short titleThis Act may be cited as the
			 Early Detection of Dyslexia in
			 Children Act of 2009.
		2.Study and report
			 by Secretary of Education on identification and treatment of children with
			 dyslexia in kindergarten through third grade
			(a)StudyThe
			 Secretary of Education, in consultation with the National Academy of Sciences,
			 shall conduct a study on methods for identifying and treating children with
			 dyslexia in kindergarten through third grade. In carrying out the study, the
			 Secretary shall consider—
				(1)whether there is a
			 biological basis for dyslexia;
				(2)whether dyslexia
			 is caused by—
					(A)a brain-based
			 phonological deficit that prevents an individual from breaking down written
			 words into component sounds;
					(B)post-natal
			 experience, including inadequate instruction; or
					(C)a combination
			 thereof; and
					(3)the cost of
			 implementing a program on a nationwide basis to identify and treat children
			 with dyslexia in kindergarten through third grade.
				(b)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Education shall prepare and submit to Congress a report containing the
			 results of the study conducted under subsection (a).
			
